AO 245B (Rev. 02108/2019) Judgment in a Criminal Petty Case (Modified)                                                                          Page I ofl


                                    UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                           JUDGMENT IN A CRIMINAL CASE
                                     v.                                                 (For Offenses Committed On or After November I, 1987)


                  Alejandro Valladares-Juarez                                           Case Number: 2:19-mj-9213

                                                                                        Federal Defenders
                                                                                        Defendant's Attorney


REGISTRATION NO. 84793298
THE DEFENDANT:
 IZl pleaded guilty to count(s) 1 of Complaint
                                          ~~~~~~--~~~~~~------~~--~~~~--~--~




 D was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                  Nature of Offense                                                                       Count Number(s)
8:1325                           ILLEGAL ENTRY (Misdemeanor)                                                             1

 D The defendant has been found not guilty on count(s)                               ----~--~~--~~~~~~--~~--~



 D Count(s)       ~--~--~~--~--~~--~~~~~
                                                                                         dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              D TIME SERVED                                          ~-----ilH..L---5_ d a y s
IZl Assessment: $10 WAIVED IZl Fine: WAIVED
IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative,                           charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, ormailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. Ifordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Wednesda , A ril 24, 2019
                                                                               D e of Imposition of Sentence
                                              FILED
                                                                                       ORABLE RUTH B      EZ MONTENEGRO
                                          CLERK   us DISTRlr l   coum                ITED STATES MAGISTRATE JUDGE
                                   SOUTHERN OIS         tC I 01- r~AUl-ORNIA
                                     y                                   Dl::f1UTY


Clerk's Office Copy                                                                                                                 2: 19-mj-9213
